IN THE SUPREME COURT OF THE STATE OF NEVADA


                MARGARET REDDY; MOHAN                                     No. 83763
                THALAMARLA; AND MAX GLOBAL,
                INC.,
                Appellants,                                               FILED
                vs.
                MEDAPPEAL, LLC, AN ILLINOIS                               OCT 11 2022
                LIMITED LIABILITY COMPANY,                            CLE
                                                                         ELFZAFtr
                                                                              F
                                                                                    A. DR 01.AiN
                                                                                        r.c
                Respondent.




                                        ORDER OF AFFIRMANCE
                            This is an appeal from a postjudgment award of attorney fees.
                Eighth Judicial District Court, Clark County; Adriana Escobar, Judge.'
                            In a previous appeal, this court affirmed the district court's
                decision to grant summary judgment in respondent's favor. See Reddy v.
                Medappeal, LLC, No. 83253, 2022 WL 2197101 (Nev. June 17, 2022) (Order
                of Affirmance).    In doing so, we rejected appellants' argument that
                respondent needed to be licensed in Nevada as a limited liability company
                (LLC) in order to file the underlying lawsuit. Id. at *2. The basis for our
                conclusion was NRS 86.5483(1), which provides that "fflor the purposes of
                NRS 86.543 to 86.549, inclusive, the following activities do not constitute
                transacting business in this State: [m]aintaining, defending or settling any
                proceeding." Id. (quoting NRS 82.5483(1)). In particular, we reasoned that
                Iplursuing a legal action appears to fall squarely within this definition, and
                appellants do not argue otherwise." Id.



                       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
                is not warranted.
SUPREME COURT
      OF
   NEVADA


  I947A
                                                                             2Z-        3 2-°-.3)
                                Now in this appeal, appellants do "argue otherwise." Namely,
                    they contend that "maintaining" and "commencing" have different
                    meanings, and that respondent needed to be licensed in Nevada to
                    "commence" the underlying action.2 We decline to consider this argument,
                    both because it is barred by the law-of-the-case doctrine and because it was
                    not raised in district court.3   See Recontrust Co. v. Zhang, 130 Nev. 1, 7-8,

                    317 P.3d 814, 818 (2014) ("The law-of-the-case doctrine refers to a family of
                    rules embodying the general concept that a court involved in later phases
                    of a lawsuit should not re-open questions decided (i.e., established as law of
                    the case) by that court or a higher one in earlier phases." (internal quotation
                    marks omitted)); Hall v. State, 91 Nev. 314, 316, 535 P.2d 797, 799 (1975)
                    ("The doctrine of the law of the case cannot be avoided by a more detailed
                    and precisely focused argument subsequently made after reflection upon
                    the previous proceedings."); see also Old Aztec Mine, Inc. v. Brown, 97 Nev.
                    49, 52, 623 P.2d 981, 983 (1981) (recognizing that this court need not
                    consider arguments raised for the first time on appeal). Because appellants




                          2 Appellants also reiterate their argument that a corporation must be
                    qualified to do business in Nevada as a prerequisite for filing a lawsuit in
                    Nevada. While appellants' relied-upon authorities support the proposition
                    that qualification is a prerequisite for a corporation actually doing business
                    in Nevada, we are not persuaded that those authorities apply to the
                    respondent LLC that undisputedly did not conduct any business in Nevada.

                          3In this, we note that respondent relied on NRS 86.5483 in its August
                    13, 2021, district court filing, such that appellants had multiple
                    opportunities to contest respondent's position before doing so for the first
                    time in this appeal. Despite the untimely argument, we deny respondent's
                    request for sanctions under NRAP 38.
SUPREME COURT
        OF
     NCVADA

                                                           2
(0) I947A    4DID
                have not provided any other argument in support of reversing the district
                court's attorney fee award,4 we
                             ORDER the judgment of the district court AFFIRMED.5




                                        Parraguirre


                                           J.                                     , Sr.J.
                Herndon




                cc:   Hon. Adriana Escobar, District Judge
                      Stephen E. Haberfeld, Settlement Judge
                      The Wasielewski Law Firm, Ltd.
                      The Ball Law Group LLC
                      Eighth District Court Clerk




                      4To the extent that appellants are challenging the district court's
                October 25, 2021, order, we are not persuaded that reversal is warranted.

                      5The   Honorable Mark Gibbons, Senior Justice, participated in the
                decision of this matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA
                                                      3
(€» 1947A